Case 1:20-cv-01895-TWP-DLP Document 1 Filed 07/17/20 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ERIC TYLER FLOYD,                           )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   ) CAUSE NO: 1:20-cv-1895
                                            )
ALONZOE ZAPP d/b/a                          )
CUTTING EDGE LAWN CARE,                     )
                                            )
              Defendant.                    )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       1.     Plaintiff, Eric Tyler Floyd (“Floyd”), brings this action against Defendant, Alonzoe

Zapp doing business as Cutting Edge Lawn Care (“Defendant”), for unlawfully violating his rights

as protected by the Emergency Paid Sick Leave Act (“EPSLA”) and the Fair Labor Standards Act

(“FLSA”).

                                           PARTIES

       2.     Floyd has resided within the Southern District of Indiana at all relevant times.

       3.     Defendant is an individual doing business within the Southern District of Indiana.

                               JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 42 U.S.C. § 1988; and

29 U.S.C. §216(b).

       5.     Floyd was an “employee” within the meaning of 29 U.S.C. §203(e).

       6.     Defendant is an “employer” within the meaning of 29 U.S.C. §203(d).

       7.     Floyd was an “employee” within the meaning of the EPSLA.

       8.     Defendant was an “employer” within the meaning of the EPSLA.
Case 1:20-cv-01895-TWP-DLP Document 1 Filed 07/17/20 Page 2 of 4 PageID #: 2




       9.      Defendant had less than 500 employees as of April 1, 2020.

       10.     Venue is proper in this Court.

                                  FACTUAL ALLEGATIONS

       11.     Defendant first hired Floyd in about May 2016. This year, Floyd began working for

Defendant on April 2, 2020.

       12.     Floyd’s work performance met or exceeded Defendant’s legitimate expectations at

all relevant times.

       13.     On or about April 12, 2020, Floyd informed Defendant that he had sought and

received a COVID-19 test and was advised by his doctor to self-quarantine for a week, thereby

triggering Defendant’s obligation to provide paid leave to him under the EPSLA.

       14.     On April 19, 2020, Floyd asked Defendant what time he should report back to work

on April 20.

       15.     Defendant responded that it no longer needed Floyd, and terminated him.

       16.     Defendant has accorded more favorable treatment to similarly-situated employees

outside his protected class.

       17.     Defendant took adverse employment actions against Floyd because of his statutorily-

protected conduct.

       18.     All reasons proffered by Defendant for adverse actions it took regarding Floyd’s

employment are pretextual.

       19.     Floyd has suffered injury and harm as a result of Defendant’s unlawful actions,

including, but not limited to, lost wages, lost benefits, inconvenience, humiliation, embarrassment,

anger, disgust, frustration, and similar emotions.


                                                -2-
Case 1:20-cv-01895-TWP-DLP Document 1 Filed 07/17/20 Page 3 of 4 PageID #: 3




                         VIOLATIONS OF THE FLSA AND EPSLA

       20.     Floyd hereby incorporates paragraphs 1-19 of his Complaint.

       21.     Floyd asked for leave under the FLSA and EPSLA.

       22.     Defendant interfered with Floyd’s substantive rights under the FLSA and EPSLA.

       23.     Defendant took adverse employment actions against Floyd because of his request for

leave under the FLSA and EPSLA.

       24.     Defendant’s unlawful actions were intentional, willful, and done in reckless disregard

of Floyd’s FLSA and EPSLA rights.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Eric Tyler Floyd, by counsel, respectfully requests that this Court

find for him and order that:

       1.      Defendant reinstate Floyd to the same position, salary, and seniority, or pay front pay

and benefits to him in lieu of reinstatement;

       2.      Defendant pay lost wages and benefits to Floyd;

       3.      Defendant pay all wages due and owing to Floyd under the EPSLA;

       4.      Defendant pay compensatory and liquidated damages to Floyd;

       5.      Defendant pay punitive damages to Floyd;

       6.      Defendant pay pre- and post-judgment interest to Floyd;

       7.      Defendant pay Floyd’s attorneys’ fees and costs incurred in litigating this action; and

       8.      Defendant pay to Floyd any and all other legal and/or equitable damages that this

Court determines appropriate and just to grant.




                                                  -3-
Case 1:20-cv-01895-TWP-DLP Document 1 Filed 07/17/20 Page 4 of 4 PageID #: 4




                                                       Respectfully submitted,



                                                       John H. Haskin, Attorney No. 7576-49
                                                       Paul A. Logan, Attorney No. 17661-02
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, Indiana 46204
                                                       Telephone:      (317)955-9500
                                                       Facsimile:      (317)955-2570
                                                       Email:          jhaskin@jhaskinlaw.com
                                                                       plogan@jhaskinlaw.com
                                                       Attorneys for Plaintiff, Eric Tyler Floyd



                                 DEMAND FOR JURY TRIAL

       Plaintiff, Eric Tyler Floyd, by counsel, respectfully requests a jury trial for all issues

deemed triable.

                                                       Respectfully submitted,



                                                       John H. Haskin, Attorney No. 7576-49
                                                       Paul A. Logan, Attorney No. 17661-02
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, Indiana 46204
                                                       Telephone:      (317)955-9500
                                                       Facsimile:      (317)955-2570




                                                 -4-
